 

 

Case 2:17-cr-00360-JJT Document 183 Filed 07/11/19 Pagejrofr2

~y FILED ____ LODGED

___ RECEIVED ___ COPY

. . . JUL 11 2019
United States District Court

f CLERK U S DISTRICT COURT

oe DISTRICT OF ARIZONA

District of Arizona BY_ SMW DEPUTY

 

 

 

U.S. A. vs. Abdul Khabir Wahid
Docket No. CR-17-00360-001-PHX-JJT

AUSA: Abdul Khabir Wahid “|= SEALED

PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE

COMES NOW REBECCA I TIECHE, PRETRIAL SERVICES OFFICER, of the Court
presenting an official report upon the conduct and attitude of releasee: Abdul Khabir Wahid,
who was released by the Honorable David K. Duncan sitting in the Court at Phoenix, on the
17th day of March, 2017, who fixed bail at personal recognizance and imposed the general
terms and conditions of bail release adopted by the Court and also imposed special conditions

as follows:

PLEASE REFER TO THE ORDER SETTING CONDITIONS OF RELEASE

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE
AS FOLLOWS:

ALLEGED VIOLATION:

1) Report as directed to U.S. Pretrial Services.

On July 8, 2019, Pretrial Services conducted an unannounced home visit to the defendant’s
residence. At this time, the defendant’s daughter (age, 20) reported the defendant was not home
because he is staying with friends overnight in Avondale, Arizona. He did not report this
overnight travel outside his home to Pretrial Services as required.

Additionally, the defendant failed to make his required monthly phone call to Pretrial Services
for the months of May, June, and July of 2019.

The defendant’s whereabouts are currently unknown.
 

Case 2:17-cr-00360-JJT Document 183 Filed 07/11/19 Page 2 of 2

=“ *

Page 2
RE: Abdul Khabir Wahid
July 9, 2019

AFFIDAVIT AND PETITION PRAYING THAT THE COURT WILL ORDER A
SUMMONS BE ISSUED.

In conformance with the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury,

that the foregoing is true and correct to the best of my knowledge. Based on the information
presented that the defendant has violated conditions of release, I am petitioning the Court to

issue a summons.

Cargpeo fucks July 9, 2019

Rebecca I Tieche Date
U.S. Pretrial Services Officer

Reviewed by

Ce Aime Ss? July 9, 2019

Alma L. Lopez Date
Supervisory U.S. Pretrial Services Officer

ORDER OF COURT

I find there is probable cause to believe the defendant has violated conditions of release,
supported by the above affirmation given under penalty of perjury. The Court orders the
issuance of asummons. Considered and ordered this &day of July, 2019, and ordered filed and
made a part of the records in the above case. yv

“ Honorable MICHELLE H. BURNS

United States Magistrate Judge

 
